COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN RE: THE STATE OF TEXAS,                        §               No. 08-22-00050-CR

                        State.                     §         AN ORIGINAL PROCEEDING

                                                   §                 IN MANDAMUS

                                               §
                                             ORDER

        The State of Texas has filed a mandamus petition challenging the trial court's grant of
certain time credits to real party in interest Crispen Hanson. We determined that no action would
be taken on the petition pending a response from Hanson and sent notice to the attorney the State
identified as Hanson's attorney, Matthew DeKoatz.

         On March 17, 2022, DeKoatz sent a letter to this Court informing us that he does not
currently represent Hanson. Consequently, we ABATE the mandamus proceeding and ORDER
the trial court to hold a hearing and:

1) determine whether Hanson is currently represented by counsel, and if not,

2) determine whether Hanson is indigent, and if so, whether it would appropriate to appoint
counsel for Hanson to represent him in this mandamus action.

        The trial court is ordered to hold the hearing and make its findings within 15 days of the
date of this order. The trial court shall forward its findings to the district clerk. The district clerk
shall prepare and forward a supplemental clerk’s record containing the findings and forward the
same to this Court on or before April 12, 2022. The court reporter is ordered to forward a
transcript of the hearing to this Court no later than April 12, 2022. The mandamus proceeding
will be reinstated by order of the Court after the findings are filed.

        IT IS SO ORDERED this 18th day of March, 2022.

                                                        PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.